MEMORANDUM **
Alicia Hernandez Lozano, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s (“U”) order denying her application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to consider Hernandez Lozano’s contention that the IJ violated her due process rights in denying her request for a continuance and failing to provide an adequate explanation of hearing procedures, because she failed to raise these issues before the BIA and thereby failed to exhaust her administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (noting that due process claims that are “procedural in nature” must be exhausted).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the *440courts of this circuit except as provided by 9th Cir. R. 36-3.